EXHIBIT 10.2
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is made and entered into as of
September 28, 2008, by and between Andrew Levy (the “Director”) and Medis
Technologies Ltd., a Delaware corporation (the “Company”).  Each of the Director
and the Company are sometimes referred to herein as a “Party” or, collectively,
as the “Parties.”
 
RECITALS
 
WHEREAS, the Director has been granted the options to purchase shares of common
stock, par value $0.01 per share (the “Common Stock”), of the Company, which are
identified on Exhibit A attached hereto (the “Options”);
 
WHEREAS, the Board of Directors of the Corporation (the “Board”), the
Compensation Committee of the Board and the Audit Committee of the Board, each
(a) has carefully reviewed and analyzed the transactions contemplated herein,
(b) believes it to be in the Company’s best interest to (i) cancel the Options
upon their surrender to the Company pursuant to the terms hereof and (ii) issue
certain restricted shares of Common Stock to the Director as an incentive to the
Director to surrender the Options and for the Director’s long-term future
performance, and (c) has approved and authorized the Company to enter into such
transactions, all upon the terms and conditions hereinafter set forth; and
 
WHEREAS, the Director desires to enter into the transactions contemplated by
this Agreement, all upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
1.    Surrender and Cancellation of Options.  Subject to the terms and
conditions of this Agreement, the Director agrees as of the date hereof to
surrender to the Company all of the Options, at which time the Company shall
cancel the Options. Upon such cancellation, the stock option agreements
representing the Options (the “Option Agreements”) and any other document
regarding the surrendered Options will terminate and be of no further force and
effect. Such surrender and cancellation are together referred to herein as the
“Option Cancellation.”
 
2.    Issuance of Restricted Shares.  Subject to the terms and conditions of
this Agreement, the Company agrees to issue to the Director, as of the date
hereof, an aggregate of 16,875 shares of its Common Stock (the “Restricted
Shares”), set forth more fully on Exhibit A attached hereto, which Restricted
Shares shall be issued pursuant to, and have the terms and conditions set forth
in, the Company’s 2007 Equity Incentive Plan and in one or more Restricted Share
Agreements in the form attached hereto as Exhibit B (the “Restricted Share
Agreement” and, collectively with this Agreement, the “Transaction Documents”).
The issuance of the Restricted Shares to the Director, collectively with the
Option Cancellation, the “Transactions.”
 
3.    Deliveries.  Concurrently with the Option Cancellation, (a) the Director
shall deliver to the Company the originally executed Option Agreements
representing all of the

--------------------------------------------------------------------------------


Options, marked “cancelled” and (b) the Company and the Director shall execute
and deliver the Restricted Share Agreement(s).
 
4.    Representations and Warranties of the Director.  The Director represents
and warrants to the Company as follows:
 
(a)    Obligation of the Director.  The Transaction Documents constitute the
legal, valid and binding obligation of the Director, enforceable in accordance
with their respective terms.
 
(b)    Non-Contravention.  Neither the execution and delivery of the Transaction
Documents, nor the consummation of the Transactions, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which the Director is subject or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Director is a party or by which the Director is bound
or to which the Director’s assets are subject.
 
(c)    The Options.  The Director is the record and beneficial owner of the
Options. The Director owns the Options free and clear of all claims, charges,
equities, liens, security interests, pledges, mortgages or encumbrances (other
than (i) as will be discharged on or prior to the date hereof and (ii) any
restrictions under the Securities Act of 1933, as amended (the “Securities Act”)
or state securities laws).
 
(d)    Investment Experience.  The Director is an “accredited investor” as
defined in Rule 501(a) of Regulation D, promulgated under the Securities Act or,
if not an “accredited investor,” either alone or with the Director’s
representatives has such knowledge and experience in financial and business
matters that the Director is capable of evaluating the merits and risks of the
Transactions. The Director is aware of the Company’s business affairs and
financial condition and has had access to and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
enter into and consummate the Transactions. The Director acknowledges that the
Director has been afforded the opportunity to ask questions and receive answers
from the Company regarding the (i) Company, (ii) Transactions, (iii) Transaction
Documents and (iv) Restricted Shares, and to obtain any additional information
reasonably necessary to verify the accuracy of such information, and has
received satisfactory answers to any such questions. The Director further
acknowledges that the Director has been afforded the opportunity to consult the
Director’s own legal, tax and financial advisors regarding the (i) Company, (ii)
Transactions, (iii) Transaction Documents and (iv) Restricted Shares, and that
the Director possesses, either alone or with the Director’s representatives,
such business and financial experience to protect the Director’s own interests
in connection with the consummation of the Transactions, and further
acknowledges that the Director has not received and is not relying upon any
legal, tax or financial advice from the Company or any of its employees,
officers or representatives.
 
- 2 -

--------------------------------------------------------------------------------


(e)    Investment Intent.  The Director is acquiring the Restricted Shares for
the Director’s own account for investment purposes only and not with a present
view to, or for resale in connection with, any distribution thereof, or any
direct or indirect participation in any such distribution, in whole or in part,
within the meaning of the Securities Act. No arrangement exists between the
Director and the Company and any other person regarding the resale or
distribution of the Restricted Shares. The Director understands that the right
to transfer the Restricted Shares is not permitted absent registration under the
Securities Act or an exemption therefrom and that the Company is not required to
register the Restricted Shares under the Securities Act or register or qualify
the Restricted Shares under any state securities law.
 
5.    Representations and Warranties of the Company.  The Company represents and
warrants to the Director as follows:
 
(a)    Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.
 
(b)    Authorization.  (i) The Company has all requisite corporate power,
capacity and authority and has taken all requisite corporate action to
authorize, execute and deliver each of the Transaction Documents, to consummate
the Transactions and to carry out and perform all of its obligations under the
Transaction Documents and (ii) the Transaction Documents each constitutes the
legal, valid and binding obligation of the Company.  Except as otherwise
described herein or as may be required by The Nasdaq Global Market, the Company
is not required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any government or governmental agency or
third party in order to consummate the Transactions.
 
(c)    Non-Contravention.  Neither the execution and delivery of the Transaction
Documents, nor the consummation of the Transactions, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which the Company is subject, or violate any provision of its
certificate of incorporation or bylaws or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any material agreement, contract, lease, license, instrument, or
other arrangement to which the Company is a party or by which it is bound or to
which its assets are subject.
 
6.    Covenants.
 
(a)    The Director hereby covenants and agrees that (i) the Director will use
the Director’s best efforts to take all action and to do all things necessary,
proper or advisable in order to consummate and make effective the Transactions
and (ii) in case at any time after the date hereof any further action is
necessary to carry out the purposes of the Transaction Documents, the Director
will take such further action (including, without limitation, the execution and
delivery of such further instruments and documents) as the Company reasonably
may request, all at the sole cost and expense of the Company.
- 3 -

--------------------------------------------------------------------------------


(b)    The Company hereby covenants and agrees that (i) it will use its best
efforts to take all action and to do all things necessary, proper or advisable
in order to consummate and make effective the Transactions and (ii) in case at
any time after the date hereof any further action is necessary to carry out the
purposes of the Transaction Documents, it will take such further action
(including, without limitation, the execution and delivery of such further
instruments and documents) as the Director reasonably may request, all at the
sole cost and expense of the Company.
 
7.    Miscellaneous.
 
(a)    Entire Agreement.  The Transaction Documents constitute the entire
agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they related in any way to the subject matter hereof.
 
(b)    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, assigns, personal
representatives, heirs, executors and administrators.  Notwithstanding the
foregoing, neither of the Parties may assign either this Agreement or any of
their respective rights, interests, or obligations hereunder without the prior
written approval of the other Party.
 
(c)    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
(d)    Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(e)    Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(f)    Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Company and
the Director.  No waiver by either Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
(g)    Survival.  The representations, warranties, covenants and agreements made
in this Agreement shall survive the execution and delivery hereof and any
investigation made by the Company or the Director.
 
- 4 -

--------------------------------------------------------------------------------


(h)    Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Exchange Agreement as
of the date first above written.
 



  /s/ Andrew Levy     
Andrew Levy 
                MEDIS TECHOLOGIES LTD.            
By: 
/s/ Howard Weingrow        Name: Howard Weingrow        Title: Deputy Chairman
and COO           




- 6 -

--------------------------------------------------------------------------------


Exhibit A
 
Options and Restricted Shares
 





 
Maximum Number of Subject Options to be Exchanged
Maximum Number of Exchange Shares (at .75:1)
Andrew Levy
22,500
 
16,875
All Exchange Shares shall vest in full on August 20, 2009

 
 
 
 
 
 
 
 
 
 
 

 
- 7 -

--------------------------------------------------------------------------------


Exhibit B
 


MEDIS TECHNOLOGIES LTD.
2007 EQUITY INCENTIVE PLAN

 
RESTRICTED SHARE AGREEMENT
 
AGREEMENT, dated as of September 28, 2008, between Medis Technologies Ltd., a
Delaware corporation (the “Company”), and Andrew Levy (the “Grantee”).
 
W I T N E S S E T H:
 
WHEREAS, as of April 18, 2007, the Company adopted the Medis Technologies Ltd.
2007 Equity Incentive Plan (the “Plan”), which Plan authorizes, among other
things, the grant of restricted shares of common stock, $.01 par value (“Common
Stock”), of the Company to directors, officers and employees of the Company and
to other individuals; and
 
WHEREAS, the Company’s Compensation Committee, as administrator of the Plan, has
determined that it would be in the best interests of the Company to grant the
Restricted Shares documented herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1    Definitions.  Capitalized terms not defined in this Agreement shall have
the meaning ascribed to such terms in the Plan.
 
2    Grant of Restricted Shares. Subject to the terms and conditions of the Plan
and as set forth herein, the Company hereby grants to the Grantee, as of date
hereof, an aggregate of 16,875 restricted shares of Common Stock (the
“Restricted Stock”).
 
3    Vesting. Subject to such further limitations as are provided in the Plan
and as set forth herein, the Restricted Stock shall vest as follows:
 
Vesting Date
 
Restricted Stock (U.S.)
 
102 Capital Gains Track Restricted Stock Award (with Trustee) (Israel)
 
102 Ordinary Income Track Restricted Stock Award (with Trustee) (Israel)
 
102 Non-Trustee Restricted Stock Award (Israel)
 
3(9) Restricted Stock Award (Israel)
 
August 20, 2009
 
16,875
 
—
 
—
 
—
 
—

 
4    Termination of Service. (a)  If the Grantee does not continue to provide
service to the Company through the Vesting Date set forth in Section 3, all
shares of Restricted Stock not vested as of the date Grantee ceases to provide
service to the Company will be forfeited (the “Forfeited Shares”), the Grantee
shall not have any rights to any of the Forfeited Shares and any stock
certificates then held by the Grantee representing the Forfeited Shares shall be
cancelled and voided.  Notwithstanding the foregoing, in the event the Grantee’s
service to the Company is terminated due to death or Disability, all shares of
Restricted Stock held by the Grantee at the time of such death or termination of
service due to such Disability shall immediately become
 
- 1 -

--------------------------------------------------------------------------------


vested and released from restriction as of such date.
 
(b)    In the event the Grantee’s service with the Company shall terminate
(other than on account of death or Disability) prior to the end of the
Restricted Period, or any other event causing the forfeiture of the Restricted
Stock prior to a Vesting Date, the Grantee shall be obligated immediately to
redeliver to the Company any stock certificates representing the Forfeited
Shares. No payment by the Company will be due to the Grantee for the Forfeited
Shares.
 
5    Certificate Legend.  The share certificate evidencing the Restricted Stock
issued hereunder shall be endorsed with the following legend or a legend
substantively similar thereto:
 
THE RESTRICTED SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
 
THE RESTRICTED SHARES REPRESENTED HEREBY ARE SUBJECT TO A RESTRICTION ON
TRANSFER PURSUANT TO THE PROVISIONS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER OF SUCH RESTRICTED SHARES, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
TERMS OF SUCH AGREEMENT.
 
 
6    Removal of Certificate Legend.  After the completion of the Restricted
Period, the Grantee shall be entitled to have the legend required by Section 5
of this Agreement removed from the applicable stock certificates for the shares
of Restricted Stock that have not been forfeited; provided, however, that the
first paragraph of such certificate legend shall not be removed unless the
shares are in fact registered under the Securities Act or the Company is
satisfied that registration is not required thereunder, in its sole discretion.
 
7    Non−Transferability of Restricted Stock. The Restricted Stock shall not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
during the Restricted Period.
 
8    No Special Rights. The granting of the Restricted Stock shall not be
construed to confer upon the Grantee any right with respect to the continuation
of his or her service with the Company (or any subsidiary of the Company) or
interfere in any way with the right of the Company (or any subsidiary of the
Company), subject to the terms of any separate agreement to the contrary, at any
time to terminate such service or to increase or decrease the compensation of
the Grantee from the rate in existence as of the date hereof.
 
9    Tax Consequences.  (a)  All tax consequences under any Applicable Law which
may arise from the grant of the Restricted Stock, the sale or disposition of any
shares granted
 
- 2 -

--------------------------------------------------------------------------------


hereunder or from any other action of the Grantee in connection with the
foregoing shall be borne and paid solely by the Grantee, and the Grantee shall
indemnify the Company, and its Subsidiaries and Affiliates, and shall hold them
harmless against and from any liability for any such tax or penalty, interest or
indexation thereon. The Grantee agrees to, and undertakes to comply with, any
ruling, settlement, closing agreement or other similar agreement or arrangement
with any tax authority in connection with the foregoing which is approved by the
Company.  The Grantee is advised to consult with a tax advisor with respect to
the tax consequences of receiving the Restricted Stock. The Company does not
assume any responsibility to advise the Grantee on such matters, which shall
remain solely the responsibility of the Grantee.
 
(b)    The Grantee may elect to be immediately taxed on the Restricted Stock for
United States Federal tax purposes under Section 83(b) of the Code. The Grantee
shall notify the Company of his or her election within thirty (30) days of the
date hereof.
 
(c)    The Grantee shall notify the Company in writing promptly and in any event
within ten (10) days after the date on which the Grantee first obtains knowledge
of any tax bureau inquiry, audit, assertion, determination, investigation, or
question relating in any manner to the Restricted Stock granted or received
hereunder and shall continuously inform the Company of any developments,
proceedings, discussions and negotiations relating to such matter, and shall
allow the Company and its representatives to participate in any proceedings and
discussions concerning such matters.  Upon request, the Grantee shall provide to
the Company any information or document relating to any matter described in the
preceding sentence, which the Company, in its discretion, requires.
 
(d)    To the extent a 102 Restricted Stock Award is designated above, you
declare and acknowledge: (i) that you fully understand that Section 102 of the
Israeli Income Tax Ordinance and the rules and regulations enacted thereunder
apply to the Restricted Stock specified in this Agreement and to you; and (ii)
that you understand the provisions of Section 102, the tax track chosen and the
implications thereof. With respect to Restricted Stock granted under Section
102, the terms of such Restricted Stock shall also be subject to the terms of
the Trust Agreement made between the Company and the Trustee for the benefit of
the Grantee, as well as the requirements of the Israeli Income Tax Commissioner.
The grant of Restricted Stock hereunder is further conditioned upon the Grantee
signing all documents requested by the Company or the Trustee, in accordance
with and under the Trust Agreement. A copy of the Trust Agreement is available
for the Grantee’s review, during normal working hours, at the Company’s offices.
 
10    Investment Representations.  In connection with the receipt of the
Restricted Stock, the Grantee represents to the Company the following:
 
(a)    The Grantee is receiving these securities for investment for his or her
own account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.
 
(b)    The Grantee understands that the securities have not been registered
under the Securities Act.
 
- 3 -

--------------------------------------------------------------------------------


(c)    The Grantee further acknowledges and understands that the securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  The Grantee
further acknowledges and understands that the Company is under no obligation to
register the securities.  The Grantee understands that the certificate
evidencing the securities will be imprinted with a legend which prohibits the
transfer of the securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company.


11    Rights of Stockholder. Except with regard to restrictions on selling,
assigning, transferring, pledging, hypothecating, encumbering or otherwise
disposing the Restricted Stock, the Grantee will generally have all rights of a
shareholder of the Company with respect to the shares of Restricted Stock from
the date of grant until forfeiture, if any, pursuant to Section 4, including,
without limitation, the right to receive dividends with respect to such
Restricted Stock and the right to vote such Restricted Stock, subject to any
restrictions in this Agreement or in the Plan.
 
12    Amendment. Subject to the terms and conditions of the Plan, the Committee
may amend this Agreement with the consent of the Grantee when and subject to
such conditions as are deemed to be in the best interests of the Company and in
accordance with the purposes of the Plan.
 
13    Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
 
14    Incorporation of Plan by Reference. The shares of Restricted Stock are
granted pursuant to the terms of the Plan, the terms of which are incorporated
herein by reference, and the Restricted Stock shall in all respects be
interpreted in accordance with the Plan. In the event of any inconsistency
between the Plan and this Agreement, the Plan shall govern.  The Board or the
Committee, whichever shall then have authority to administer the Plan, shall
interpret and construe the Plan and this Agreement, and their interpretations
and determinations shall be conclusive and binding upon the parties hereto and
any other person claiming an interest hereunder, with respect to any issue
arising hereunder or thereunder.
 
15    Acknowledgement.  The Grantee acknowledges receipt of the copy of the Plan
attached hereto as Exhibit A.
 
16    Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.
 
[SIGNATURES ON NEXT PAGE]
 
- 4 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.
 

  MEDIS TECHNOLOGIES LTD.            
By: 
/s/ Howard Weingrow        Name: Howard Weingrow      
Title: Deputy Chairman and COO
                    GRANTEE:                /s/ Andrew Levy      
Name: Andrew Levy 
         

 




 
 
 
- 5 -

--------------------------------------------------------------------------------


Exhibit A
 


 
2007 Equity Incentive Plan
 


 


 
 
 
 
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

